Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

With respect to the claim amendments submitted on February 23, 2022, the amendments to claim 1 are the same as those in the notice of allowance issued on November 23, 2021 and the claim amendments to claim 15 are similar to those in the notice of allowance except line 8 now recites “wherein the red [[pixel]] pixels and the blue [[pixel]] pixels are alternately”. Therefore, the claim amendments filed February 23, 2022 will not be entered.

The amendments to figures 10 and 13 are accepted and entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Curry on March 3, 2022.

Claim 15.		A display device comprising:	
		a data line;
a plurality of red pixels and a plurality of blue pixels connected to the data line: and
		a plurality of scan lines connected to the plurality of red pixels and the plurality of blue pixels to provide a scan signal, and a plurality of light emission lines for providing a light emission signal,
		wherein the plurality of red pixels and the plurality of blue pixels are alternately arranged along the data line such that each red pixel from among the plurality of red pixels is directly adjacent to a corresponding blue pixel from among the plurality of blue pixels, and

the scan signal is successively provided to at least two red pixels sequentially, and then successively provided to at least two blue pixels, sequentially, such that the at least two red pixels and the at least two blue pixels alternately emit light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621